Citation Nr: 0608246	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-38 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for pes planus.

Entitlement to secondary service connection for a psychiatric 
disorder.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to March 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi that denied the benefits sought on 
appeal.  
REMAND

A preliminary review of the record discloses a need for 
further development because a VA examination is necessary to 
decide the veteran's claim.  
The veteran seeks service connection for pes planus, claiming 
the condition was incurred in or aggravated by his period of 
training in the Navy.  He also seeks secondary service 
connection for a psychiatric disorder and contends it is 
related to his pes planus and/or the fact he was unable to 
complete a career in the military.  

The veteran's enlistment examination did not reveal any 
problems with his feet.  Shortly after enlistment the veteran 
began to seek treatment for pain in the arches of his feet 
and reported the pain had existed his entire time in service.  
In February 1971, he was diagnosed with pes planus and also 
reported that he had jumped off a house roof at age five and 
was unable to walk for two weeks following the incident.  
Based at least in part on this report, a March 1971 
examination before the Medical Board determined that the 
veteran's pes planus preexisted service and he was 
subsequently discharged as an erroneous enlistment.

In June 2004 the RO denied service connection for the 
veteran's pes planus, finding no in-service incurrence or 
aggravation of the condition.  The medical evidence of record 
contains little or no information about the nature and 
etiology of the veteran's pes planus, or about the 
psychiatric disorder whatsoever.  Whether the pes planus 
preexisted service, and if so, whether it increased in 
severity beyond natural processes, are medical questions not 
resolved by the evidence of record.  Information about the 
psychiatric disorder claim is also necessary in order to 
resolve the claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following action, and 
VA will notify the veteran if further action is required on 
his part:  

The veteran should be afforded an 
examination of his feet to ascertain 
the nature and etiology of his pes 
planus.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, particularly service medical 
records, and offer comments and an 
opinion as to whether the veteran 
entered service with pes planus.  If 
so, the examiner is requested to 
indicate whether the pes planus 
increased in severity during service, 
and if it did, whether the increase in 
severity represented a chronic 
worsening of the disorder or the 
natural progress of the disorder.  

If the veteran did not enter service 
with pes planus, the examiner is 
requested to offer an opinion as to 
whether the pes planus is in any way 
causally or etiologically related to 
the symptomatology shown in the 
service medical records.  All opinions 
should be supported by a clear 
rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, 
or in the alternative, the claims file 
itself, must be made available to the 
examiner.  

After the development requested above has been completed, the 
RO should review the evidence in connection with the 
veteran's claim for the psychiatric disorder and determine 
whether the record contains sufficient medical evidence to 
decide the claim.  If the record does not, the veteran should 
be afforded a psychiatric examination in order to address the 
medical question presented in his claim.

Thereafter, the RO should review the record. If the benefit 
sought on appeal remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran and give him the 
opportunity to respond.  

The case should then be returned to the Board, if in order. 
The Board intimates no opinion as to the ultimate outcome of 
this case. The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

